In re Montemayor, Monica; — Other; Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, City Court *1143of Slidell Wards 8 & 9, No. 2003JS 01146; to the Court of Appeal, First Circuit, No. 2003 CW 2194.
Granted. As stated by the court of appeal, the “estimated costs appear excessive.” The case is remanded to the trial court for a more specific finding regarding the cost of the transcript. The trial court is to make a determination of the estimated number of pages of the transcript and review the court reporter’s per-page charge..